Per Curiam.

The plaintiff as assignee acquired no greater rights herein than his assignor, and in view of the fact that there was no debt due from the defendant to plaintiff’s assignor, there was no debt due from defendant to plaintiff. The record further discloses that plaintiff failed to prove that there existed a relationship of attorney and client between him and defendant but that plaintiff was acting as “of counsel ” for defendant’s attorney of record. Therefore plaintiff was not entitled to recover from the defendant for services allegedly rendered by him to the defendant.
The judgment should, therefore, be reversed, with costs and the complaint dismissed.
Hofstadter, Eder and Hecht, Jr., JJ., concur.
Judgment reversed, etc.